Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Interpretation
The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the arc stabilization circuit drive circuit is used to convert the PWM control signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the high-voltage are stabilization circuit" and “the low-frequency modulation drive circuit is used to convert the PWM control 5signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the IGBT low-frequency modulation circuit”. There is insufficient antecedent basis for this limitation in the claim, specifically with regard to the terms “the high-voltage are stabilization circuit” and “the low-frequency modulation drive circuit”. While the terms “the high-voltage are stabilization circuit” and “the low-frequency modulation drive circuit” are introduced are claim 3, claim 4 does not depend upon claim 3. Claim 5 is rejected upon its dependency on claim 4. 
For purposes of examination, “the high-voltage are stabilization circuit” and “the low-frequency modulation drive circuit” are interpreted in claim 4 as those specified in claim 3.
Claim 10 recites the limitations “the additive manufacturing system can turn off a pilot arc” and “the pilot arc can also continue to work”. It is unclear whether the term “can” indicate that these limitations are optional or not. For the purposes of examination, the limitations these terms are used in will be considered optional.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), and LIU (CN 103506762 A).
Regarding claim 1, Hughes teaches a reverse polarity plasma arc robot additive manufacturing system (arc welding torch assembly 10), comprising:
a wire feeding machine (filler wire guiding mechanism 18), an industrial computer (computer 204), a plasma 5welding gun (plasma arc welding torch 14), 
wherein a movement mechanism for the plasma welding gun, the wire feeding machine (filler wire guiding mechanism 18), and movement mechanism for the worktable are all connected to the industrial computer (Figure 10 Paragraph 93; a computer 204 moves the plasma arc welding torch assembly 130 or the table 202 based on an algorithm) via a CAN bus;
Since the computer moves said plasma arc welding assembly and table, it must be connected to mechanisms for moving the plasma arc welding assembly and table. Paragraph 94 teaches that the computer provides a signal to change the rate at which filler wires are deposited and thus must be connected to the filler wire guiding mechanism 18.
Furthermore, the use of a CAN bus, or a controller area network, to connect a system controller with components in plasma arc is well known in the art as evidenced by QUE (CN 202306304 U).
the 10plasma welding gun (plasma arc welding torch 14) is connected to the wire feeding machine (Figure 2; filler wire guiding mechanism 18 is connected to the plasma arc welding torch 14); 
the industrial computer (computer 204) is used to select an additive manufacturing mode and a basic process parameter supporting same (Paragraph 94; computer 204 can provide a signal based on the algorithm to the plasma arc welding torch assembly 130 to add each of the filler wires at a rate that will deposit the filler wire and change that rate based on an algorithm), and plan an additive path (Paragraph 93; computer 204 moves the plasma arc welding torch assembly 130 or table 202 based on an algorithm to create the object);
the industrial 20computer (computer 204) performs data processing and remote monitoring on the wire feeding machine (Paragraph 83; real time data logging and measurement capabilities of the wires) 
the wire feeding machine (filler wire guiding mechanism 18) is used to convey a wire (Paragraph 2; filler wire guiding mechanism 18 is used to direct filler wire 20) and adjust a feeding speed (Paragraph 74; wire feeding speed can be adjusted); 
the plasma welding gun (plasma arc welding torch 14) is used to complete energy conversion so as to provide 30energy and power for wire fused deposition and transition of molten metal (Paragraph 2; a plasma arc is generated between plasma arc welding torch 14 and pieces of parent metal 16 and the plasma arc causes melting of the parent material); 
Paragraph 86 further teaches that the plasma arc welding torch melts filler wires which means that the torch provides energy and power for the molten metal. 
Hughes fails to teach:
an industrial robot
an additive manufacturing power source,
a machine visual system,
a refrigerating device, 
a gas device and 
an auxiliary tooling fixture, 
wherein the industrial robot, the additive manufacturing power source, the wire feeding machine, the refrigerating device, the gas device and the auxiliary tooling fixture are all connected to the industrial computer; 
the machine visual system is connected to the industrial computer over a TCP/IP protocol; 
the 10plasma welding gun is connected to the refrigerating device, the additive manufacturing power source, the wire feeding machine, the gas device and the auxiliary tooling fixture; 
and the refrigerating device is further connected to the additive manufacturing power source, wherein:
wherein the machine visual system is used to detect information of a workpiece to be 15additively manufactured and location information thereof, and feed the information into the industrial computer; 
the machine visual system is used to identify a path, monitor a state and track the workpiece during additive manufacturing;
the industrial 20computer performs data processing and remote monitoring on the industrial robot, the additive manufacturing power source, the gas device and the auxiliary tooling fixture during the additive manufacturing; 
the industrial robot serves as an execution mechanism for controlling the plasma welding gun and the auxiliary tooling fixture to complete corresponding 25action operations; 
the additive manufacturing power source is used to provide energy required during the additive manufacturing; 
the refrigerating device is used to provide cooling for the additive 17manufacturing power source and the plasma welding gun; 
the gas device is used to provide an ionized gas and a shielding gas to the plasma welding gun; 
and the auxiliary tooling fixture is used to complete clamping and displacement 5operations of the workpiece.
STEMPFER teaches method for manufacturing objects using a plasma arc, comprising:
an additive manufacturing power source (power source 15),
the additive manufacturing power source (power source 15) is used to provide energy required during the additive manufacturing (Paragraph 92; power source 15 electrically connects the second PTA torch 12 and so that the pulse transmitted by the DC power supply 15 is used for heating and melting the wire 3);
the additive manufacturing power source (power source 15) is connected to a control system (Paragraph 91; control system continuously adjusts and controls the effect provided by the DC power supply 13); 
the 10plasma welding gun is connected to the additive manufacturing power source (Figure 4; PTA-troch 12 is connected to power source 15); 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with STEMPFER and used a power source as a source of energy for additive manufacturing. This would have been done to power the plasma welding gun so that it can create an arc which will heat and melt the wire (STEMPFER Paragraph 92).
Hughes modified with STEMPFER fails to teach:
an industrial robot
a machine visual system
a refrigerating device, 
a gas device and 
an auxiliary tooling fixture, 
wherein the industrial robot, the additive manufacturing power source, the wire feeding machine, the refrigerating device, the gas device and the auxiliary tooling fixture are all connected to the industrial computer; 
the machine visual system is connected to the industrial computer over a TCP/IP protocol; 
the 10plasma welding gun is connected to the refrigerating device, the additive manufacturing power source, the wire feeding machine, the gas device and the auxiliary tooling fixture; 
and the refrigerating device is further connected to the additive manufacturing power source, wherein:
wherein the machine visual system is used to detect information of a workpiece to be 15additively manufactured and location information thereof, and feed the information into the industrial computer; 
the machine visual system is used to identify a path, monitor a state and track the workpiece during additive manufacturing;
the industrial 20computer performs data processing and remote monitoring on the industrial robot, the additive manufacturing power source, the gas device and the auxiliary tooling fixture during the additive manufacturing; 
the industrial robot serves as an execution mechanism for controlling the plasma welding gun and the auxiliary tooling fixture to complete corresponding 25action operations; 
the refrigerating device is used to provide cooling for the additive 17manufacturing power source and the plasma welding gun; 
the gas device is used to provide an ionized gas and a shielding gas to the plasma welding gun; 
and the auxiliary tooling fixture is used to complete clamping and displacement 5operations of the workpiece.
Gao teaches an intelligent processing machine used for 3D printing and welding, wherein:
a machine visual system (CCD detector of utility model 13)
the machine visual system (CCD detector of utility model 13) is used to detect information of a workpiece to be 15additively manufactured and location information thereof (Paragraph 34; CCD detector is connected with the control device 10 for scanning the workpiece), and feed the information into the industrial computer (Paragraph 41; detection signal from the CCD detector is sent to the control device 10); 
the machine visual system (CCD detector of utility model 13) is used to identify a path, monitor a state and track the workpiece during additive manufacturing (Paragraph 34; CCD detector is connected with the control device 10 for scanning the work piece and generating the processing track); 
Paragraph 34 teaches that said CCD detector manufacturing process and the real-time processing track is transmitted to the control device 10, so as to control movement of the welding platform.
the machine visual system is connected to the industrial computer (Paragraph 34; CCD detector is connected with the control device 10 for scanning the work piece) over a TCP/IP protocol; 
It is well known in the art to use TCP/IP protocol when connecting CCD to computers and remote management devices as evidenced by Misumi (CCD NETWORK CAMERA CD NETWORK CAMERA, Misumi Electronics Corp, 2008).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Gao and included a visual system that is used to detect information about the workpiece and monitor the workpiece during additive manufacturing. This would have been done to save manpower and material resources by providing an intelligent processing machine (Gao Paragraphs 7-9).
	Hughes modified with Gao fails to teach:
an industrial robot
a refrigerating device, 
a gas device and 
an auxiliary tooling fixture, 
wherein the industrial robot, the additive manufacturing power source, the wire feeding machine, the refrigerating device, the gas device and the auxiliary tooling fixture are all connected to the industrial computer; 
the 10plasma welding gun is connected to the refrigerating device, the additive manufacturing power source, the wire feeding machine, the gas device and the auxiliary tooling fixture; 
and the refrigerating device is further connected to the additive manufacturing power source, wherein:
the industrial 20computer performs data processing and remote monitoring on the industrial robot, the additive manufacturing power source, the gas device and the auxiliary tooling fixture during the additive manufacturing; 
the industrial robot serves as an execution mechanism for controlling the plasma welding gun and the auxiliary tooling fixture to complete corresponding 25action operations; 
the refrigerating device is used to provide cooling for the additive 17manufacturing power source and the plasma welding gun; 
the gas device is used to provide an ionized gas and a shielding gas to the plasma welding gun; 
and the auxiliary tooling fixture is used to complete clamping and displacement 5operations of the workpiece.
Swaminathan teaches a robot used to manipulate the relative positioning of a workpiece and a plasma source during processing, wherein:
an industrial robot (Paragraph 60; movable robots 256, 258, and 260 control the position of plasma heads 208, 214, and 220)
a gas device (gas source 236 of plasma delivery system 214)
an auxiliary tooling fixture (Paragraph 40; workpiece robot 206 can receive, hold, and manipulate the workpiece 202), 
wherein the industrial robot (Paragraph 60; controller controls moveable robots 256, 258, and 260), the gas device (Paragraph 44; controller 224 controls the release of gas from gas source 236), and the auxiliary tooling fixture (Paragraph 40; controller 224 sends instructions to workpiece robot 206) are all connected to the industrial computer; 
the 10plasma welding gun is connected to the gas device (Paragraph 44; gas source 236 of plasma delivery system 214) and the auxiliary tooling fixture (Paragraph 62; the workpiece robot 206 can manipulate the relative positioning of the plasma delivery system 214); 
the industrial robot serves as an execution mechanism for controlling the plasma welding gun (Paragraph 60; movable robots 256, 258, and 260 control the position of plasma heads 208, 214, and 220) and the auxiliary tooling fixture (Paragraph 40; workpiece robot 206 can receive, hold, and manipulate the workpiece 202) to complete corresponding 25action operations (Paragraph 60; controller 224 can control the robot 258 so that the plasma delivery system 214 can delivery plasma to different portions along the surface 212 of the workpiece 202); 
and the auxiliary tooling fixture is used to complete clamping and displacement 5operations of the workpiece (Paragraph 40; workpiece robot 206 can receive, hold, and manipulate the workpiece 202).
the gas device (gas source 236 of plasma delivery system 214) is used to provide an ionized gas and a shielding gas to the plasma welding gun (Paragraph 44-45; gas source 236 delivers a variety of gases including ionized gas and inert gas such as argon which is known in the art used as shielding gas);
 It is well known in the art that argon is used as shielding gas as evidenced by Reid (The Fundamentals of Plasma Welding, 2009, Canadian Metalworking).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Swaminathan and used a robot to manipulate the relative position of the workpiece and the plasma source. This would have been done to facilitate the creation of additional geometric features of higher resolution than the geometric features produced as part of the 3D printing process (Swaminathan Paragraph 8).
It would have further been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Swaminathan and used the gas device to provide an ionized gas and a shielding gas to the plasma welding gun. This would be done to protect the weld puddle from the atmosphere and ensures it does not oxidize as evidenced by Reid (The Fundamentals of Plasma Welding, 2009, Canadian Metalworking).
Hughes modified with Swaminathan fails to teach:
a refrigerating device, 
wherein the industrial robot, the additive manufacturing power source, the wire feeding machine, the refrigerating device, the gas device and the auxiliary tooling fixture are all connected to the industrial computer; 
the 10plasma welding gun is connected to the refrigerating device, the additive manufacturing power source, the wire feeding machine, the gas device and the auxiliary tooling fixture; 
and the refrigerating device is further connected to the additive manufacturing power source, wherein:
the industrial 20computer performs data processing and remote monitoring on the industrial robot, the additive manufacturing power source, the gas device and the auxiliary tooling fixture during the additive manufacturing; 
the refrigerating device is used to provide cooling for the additive 17manufacturing power source and the plasma welding gun; 
Kamath teaches a plasma torch power circuit and cooling system, wherein:
a refrigerating device (cooling system 200), 
the 10plasma welding gun (plasma troch 204) is connected to the refrigerating device (Paragraph 29; the cooling system cycles cooling fluid to several components of the plasma cutting system),
Figure 2 and Paragraph 35 show that cooling fluid travels to the torch 204. 
and the refrigerating device (cooling system 200) is further connected to the additive manufacturing power source (Paragraph 29; the cooling system cycles cooling fluid to several components of the plasma cutting system including the electronic components of the power supply), wherein:
the refrigerating device (cooling system 200) is used to provide cooling for the additive 17manufacturing power source and the plasma welding gun (Paragraph 29; the cooling system cycles cooling fluid to several components of the plasma cutting system including the electronic components of the power supply and the torch); 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Kamath and used a cooling system including a cold plate to providing cooling to the power supply and the plasma welding gun. This would be done to improve the power performance (Paragraph 6).
Hughes modified with Kamath fails to teach:
wherein the industrial robot, the additive manufacturing power source, the wire feeding machine, the refrigerating device, the gas device and the auxiliary tooling fixture are all connected to the industrial computer; 
the industrial 20computer performs data processing and remote monitoring on the industrial robot, the additive manufacturing power source, the gas device and the auxiliary tooling fixture during the additive manufacturing;
Zhou teaches a plasma arc welding system including a water-cooling device, wherein:
the industrial robot (robot control device 2), the additive manufacturing power source (plasma arc power source), the wire feeding machine (powder feeding device), the refrigerating device (water cooling device), and the auxiliary tooling fixture (rotary platform) are all connected to the industrial computer (Paragraph 7; all connected to a controller);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Zhou and had all of these components connected to a central control system. This would have been done to save human resources and to improve efficiency and precision (Zhou Paragraph 9).
Hughes modified with Zhou fails to teach:
the industrial 20computer performs data processing and remote monitoring on the industrial robot, the additive manufacturing power source, the gas device and the auxiliary tooling fixture during the additive manufacturing;
SALSICH teaches a plasma torch, wherein:
a controller performs data processing and remote monitoring on the additive manufacturing power source and the gas device (Paragraph 18; controller 13 receives operational feedback and monitors the operation of the plasma cutting system 10) 
the plasma cutting system 10 includes a power source 11 to condition raw power suitable for the plasma processing application (Paragraph 18)
the control is also configured to receive a signal from a sensing device configured to monitor gas pressure in the plasma torch and determine one of a length parameter of the plasma torch and a type of the consumable therefrom (Paragraph 41)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with SALSICH and have the computer monitor both the power source and the gas device. The power source would be monitored and controlled to generate a power signal suitable for the plasma processing (SALSICH Paragraph 18) and the gas device would be monitored so that the computer would know when to release gases from the gas source into the plasma torch (Swaminathan Paragraph 44) and to determine one of a length parameter of the plasma torch and a type of the consumable therefrom (SALSICH Paragraph 41).
Hughes modified with SALSICH fails to teach:
the industrial 20computer performs data processing and remote monitoring on the industrial robot and the auxiliary tooling fixture during the additive manufacturing;
LIU teaches a plasma processing machine, wherein:
the industrial 20computer (Paragraph 13; program control module includes a process monitoring program) performs data processing and remote monitoring on the power source, the industrial robot, and the auxiliary tooling fixture during the additive manufacturing (Paragraph 13; welding process monitoring program is connected with the arc welding robot of the welding torch and the welding power source the welding torch to realize the monitoring of the arc state during the welding process and the coordinated action of the welding torch movement and the plasma arc welding power source);
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with LIU and have the industrial computer monitor the robots and power source. This would be done to realize the coordinate action of the realize the monitoring of the arc state during the welding process and the coordinated action of the welding torch movement and the plasma arc welding power source (Liu Paragraph 13).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), and LIU (CN 103506762 A) in further view of Kano (JP H0691378 A).
Regarding claim 2, Hughes teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 1.
Hughes as modified fails to teach:
the additive manufacturing power source comprises a main-arc power source and a pilot-arc power source, and the main-arc power source 10and the pilot-arc power source are both connected to the plasma welding gun; and the main-arc power source comprises a main-arc power source main circuit and a main-arc power source control circuit, and the pilot-arc power source comprises a pilot-arc power source main circuit, a pilot-arc power source control circuit and a high-frequency and high-voltage arc ignition circuit, wherein 15the main-arc power source main circuit is used to realize the conversion and transmission of main-arc energy; the main-arc power source control circuit is used to control the normal work of the main-arc power source for each task; the pilot-arc power source main circuit is used to realize the conversion and 20transmission of pilot-arc energy; the pilot-arc power source control circuit is used to control the normal work of the pilot-arc power source for each task; and the high-frequency and high-voltage arc ignition circuit is used to break down an air gap between a tungsten electrode and a nozzle of the plasma welding gun to 25establish and sustain an arc.
Kano teaches a power unit for a plasma machine, wherein:
the additive manufacturing power source (Figure 3) comprises a main-arc power source (Paragraph 9; plasma arc power supply consisting of input terminal 1, rectifying circuit 2, inverter circuit 21, transformer 22, rectifying circuit 23, smoother reactor 24, current detection circuit 25, and inverter control circuit 26) and a pilot-arc power source (Paragraph 9; pilot arc power supply consisting of input terminal 1, rectifying circuit 2, inverter circuit 3, transformer 4, rectifying circuit 5, smoother reactor 6, current detection circuit 18, inverter control circuit 12, and high frequency generation circuit 30), and the main-arc power source 10and the pilot-arc power source are both connected to the plasma welding gun (Figure 3; both the main-arc power source and pilot-arc circuits are connected to workpiece 7 and main electrode 8); 
and the main-arc power source (input terminal 1, rectifying circuit 2, inverter circuit 21, transformer 22, rectifying circuit 23, and smoother reactor 24, current detection circuit 25, and inverter control circuit 26) comprises a main-arc power source main circuit (input terminal 1, rectifying circuit 2, inverter circuit 21, transformer 22, rectifying circuit 23, and smoother reactor 24) and a main-arc power source control circuit (current detection circuit 25 and inverter control circuit 26), 
and the pilot-arc power source (input terminal 1, rectifying circuit 2, inverter circuit 3, transformer 4, rectifying circuit 5, smoother reactor 6, current detection circuit 18, inverter control circuit 12, and high frequency generation circuit 30) comprises a pilot-arc power source main circuit (input terminal 1, rectifying circuit 2, inverter circuit 3, transformer 4, rectifying circuit 5, smoother reactor 6), a pilot-arc power source control circuit (current detection circuit 18 and inverter control circuit 12) and a high-frequency and high-voltage arc ignition circuit (high frequency generation circuit 30), 
wherein 15the main-arc power source main circuit is used to realize the conversion and transmission of main-arc energy (Paragraph 9; processing section that processes with a plasma arc which includes an inverter unit that converts an input power supply into a high-frequency AC voltage, a rectifying unit that rectifies the output of the inverter unit, and a control unit that detects the plasma arc current and controls the inverter unit); 
the main-arc power source control circuit is used to control the normal work of the main-arc power source for each task (Paragraph 9; control unit detects the plasma arc current and the inverter control for controlling the inverter circuit according to the detection amount); 
the pilot-arc power source main circuit is used to realize the conversion and 20transmission of pilot-arc energy (Paragraph 9; pilot arc power supply that generates a pilot arc); 
the pilot-arc power source control circuit is used to control the normal work of the pilot-arc power source for each task (Paragraph 9; control unit detects the plasma arc current and the inverter control for controlling the inverter circuit according to the detection amount); 
and the high-frequency and high-voltage arc ignition circuit (high frequency generation circuit 30) is used to break down an air gap between a tungsten electrode and a nozzle of the plasma welding gun to 25establish and sustain an arc (Paragraph 12; pilot arc is generated by turning on the high frequency generation circuit).
Furthermore, the starting method including creating a spark by way of by way of a high frequency, high voltage starting circuit is known in the art as evidenced by Column 6 Lines 8-13 of Norris (US 6369350 B1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Kano and used the power source as detailed as the power source for the plasma arc additive manufacturing system. This would be done as this is an apparatus for powering the plasma torch while preventing excessive current and damaging the main electrode (Kano Paragraph 14).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), LIU (CN 103506762 A), and Kano (JP H0691378 A), in further view of Karino (US 5343017 A).
	Regarding claim 3, Hughes as modified teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 2.
	Kano further teaches:
the main-arc power source main circuit adopts a dual inverter topology (Figure 3), 
Furthermore, dual inverter topologies for power sources are known in the art as evidenced by Karino (US 5343017 A) and PARK (US 20180192504 A1).
	comprising an input rectification and filtering module (rectifying circuit 2), an inverter circuit (inverter circuit 21), an intermediate-frequency transformer (transformer 22), and a fast rectification and filtering module (rectifying circuit 23 and smoother reactor 24) 
wherein the input rectification and filtering module (rectifying circuit 2) is used to convert 380V three-phase alternating current into smooth direct current; 
It is well known in the art that 380V three-phase alternating current is a standard current to be converted by an input rectifier from a.c. to d.c. current as evidenced by Paragraph 37 of Zhenmin (CN 201102120 Y).
the inverter circuit (inverter circuit 21) is used to invert the rectified direct current into high-frequency alternating current (Paragraph 9; inverter circuit is used to convert the output of rectifier circuit 2 into high frequency AC); 
the intermediate-frequency 5transformer (transformer 22) is used for energy conversion (Paragraph 9; transformer 22 converts the output of inverter circuit 21), so as to provide high-current and low-voltage alternating current required during the additive manufacturing; 
It is well known in the art that transformers are used for energy conversion and are capable of providing high-current and low-voltage alternating current required during additive manufacturing as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
the fast rectification and filtering module (rectifying circuit 23 and smoother reactor 24) is used to convert the alternating current, which has passed through the intermediate-frequency transformer, into (Paragraph 9; the rectifying unit is composed of a rectifying circuit 23 that rectifies the output of the transformer 22 and a smoothing reactor 24 that smoothes the output of the rectifying circuit 23) large-current and low-voltage direct current; 
It is well known in the art that filtering modules are capable of converting alternating current into large-current and low-voltage direct current as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
Same motivation as claim 2 above.
	Kano fails to teach:
an IGBT 30high-frequency inverter circuit
the IGBT low-frequency modulation circuit is used to 10perform commutation adjustment, frequency modulation, and inductive filtering on the direct current, which has passed through the fast rectification and filtering module, to output required current and voltage waveforms; 
and the high-voltage arc stabilization circuit is used to ensure that a relatively high voltage is applied at the time of polarity switching of the output current of the IGBT low-frequency 15modulation circuit to ensure reliable re-ignition of the arc when the current crosses zero.
Karino teaches an arc welder with control of arcing recovery, wherein:
the main-arc power source main circuit adopts a dual inverter topology (Figure 3; convertor device 9), 
Furthermore, dual inverter topologies are known in the art as evidenced by KANO (JP H0691378 A) and PARK (US 20180192504 A1).
comprising an input rectification and filtering module (three-phase rectifier 2), an IGBT 30high-frequency inverter circuit (high frequency A.C. converter 4), an intermediate-frequency transformer (main transformer 6), a fast rectification and filtering module (main rectifier 7), an IGBT low-frequency modulation circuit (low frequency a.c. convertor device 9), and a 18high-voltage arc stabilization circuit (auxiliary d.c. power supply 22, capacitor 25, and conduction control 29), 
wherein the input rectification and filtering module (3-phase rectifier 2) is used to convert 380V three-phase alternating current into smooth direct current (Column 1 Lines 29-37; the three-phase a.c. power is smoothed and rectified by the three-phase rectified 2); 
It is well known in the art that 380V three-phase alternating current is a standard current to be converted by an input rectifier as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
the IGBT high-frequency inverter circuit (Column 1 Lines 37-39; high frequency a.c. converter 4 is composed of a full bridge inverter including IGBTs) is used to invert the rectified direct current into high-frequency alternating current (Column 1 Lines 29-48; the converter 4 receives smoothed power from the rectifier 2 and supplies high frequency a.c. to the transformer 6); 
the intermediate-frequency 5transformer is used for energy conversion (Column 4 Lines 4-23; main transformer 6 is used for transforming an a.c. output of the converter), so as to provide high-current and low-voltage alternating current required during the additive manufacturing; 
It is well known in the art that transformers are used for energy conversion and are capable of providing high-current and low-voltage alternating current required during additive manufacturing as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
the fast rectification and filtering module (main rectifier 7) is used to convert the alternating current, which has passed through the intermediate-frequency transformer (Column 1 Lines 43-51; the rectifier rectifies the a.c. current into a d.c output), into large-current and low-voltage direct current; 
It is well known in the art that filtering modules are capable of converting alternating current into large-current and low-voltage direct current as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
the IGBT low-frequency modulation circuit (Column 1 Lines 51-62; low frequency a.c. converter device 9 is composed of IGBTs) is used to 10perform commutation adjustment, frequency modulation, and inductive filtering on the direct current, which has passed through the fast rectification and filtering module, to output required current and voltage waveforms; 
The low frequency a.c. converter device 9 comprises IGBTs forming two half bridges in parallel (Figure 3) as stated on Page 12 of the specifications. Thus, the low frequency a.c. converter device 9 would also be capable of perform commutation adjustment, frequency modulation, and inductive filtering on the direct current, which has passed through the fast rectification and filtering module, to output required current and voltage waveforms.
and the high-voltage arc stabilization circuit (d.c. power supply 22, capacitor 25, and conduction control 29) is used to ensure that a relatively high voltage is applied at the time of polarity switching of the output current of the IGBT low-frequency 15modulation circuit to ensure reliable re-ignition of the arc when the current crosses zero (Column 1 Line 63-68 - Column 2 Lines 27; the arc stabilization circuit provides an auxiliary arcing recovery voltage to raise the voltage at the time of polarity transition).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Karino and added a high-voltage arc stabilization circuit as well as a an IGBT low-frequency modulation circuit. This was would be done to improve the arcing recovery power while reducing power loss (Karino Column 2 Line 65 – Column 3 Line 2). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), LIU (CN 103506762 A), and Kano (JP H0691378 A), in further view of Zhenmin (CN 201102120 Y), ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/), Karino (US 5343017 A), and BIN (CN 101862881 A).
	Regarding claim 4, Hughes as modified teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 2.
	Hughes fails to teach:
	the main-arc power source control circuit comprises a 20DSC controller, a high-frequency inverter drive circuit, an over-current detection circuit, a current feedback circuit, a low-frequency modulation drive circuit, an arc stabilization circuit drive circuit, a human-machine interaction system, an overheat detection circuit, an over-voltage detection circuit, an under-voltage detection circuit and a CAN communication interface circuit, wherein 25the DSC controller generates three sets of all-digitized PWM control signals, and controls the low-frequency modulation drive circuit, the high-frequency inverter drive circuit, and the are stabilization circuit drive circuit respectively; the high-frequency inverter drive circuit is used to convert the PWM control signal generated by the DSC controller into a drive signal required by a power 30switching transistor IGBT in the IGBT high-frequency inverter circuit; the over-current detection circuit is used to prevent the current passing through 19the power switching transistor IGBT from being excessive; the current feedback circuit is used to implement closed-loop adjustment of the output current of the power source; the low-frequency modulation drive circuit is used to convert the PWM control 5signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the IGBT low-frequency modulation circuit; the arc stabilization circuit drive circuit is used to convert the PWM control signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the high-voltage are stabilization circuit;  10the human-machine interaction system is used to implement a dialog between a human and the power source; the overheat detection circuit is used to prevent the temperatures of the power switching transistor IGBTs from becoming too high; the over-voltage detection circuit is used to detect whether the 380V 15three-phase alternating-current voltage input by the power source is too high; the under-voltage detection circuit is used to detect whether the 380V three-phase alternating-current voltage input by the power source is too low; and the CAN communication interface circuit is used to communicate with other systems to achieve digitized collaboration.
Zhenmin teaches a welding power source, wherein:
the main-arc power source control circuit comprises a c20ccontroller (ARM microcontroller 105), 
a high-frequency inverter drive circuit (high-frequency driving module 106), an over-current detection circuit (current-voltage sampling detection and feedback module 107), a current feedback circuit (current-voltage sampling detection and feedback module 107), a human-machine interaction system (Paragraph 13; man-machine dialogue module 108), an overheat detection circuit (Paragraph 31; temperature detection module 110 includes an overheat detection circuit), an over-voltage detection circuit (over-voltage and under-voltage protection detection module 109), an under-voltage detection circuit (over-voltage and under-voltage protection detection module 109) and a CAN communication interface circuit (Paragraph 31; network management extension module 112 includes CAN), 
wherein 25the DSC controller generates three sets of all-digitized PWM control signals (Paragraphs 33-34; PWM pin of the ARM microcontroller 105 outputs four PWM signals with adjustable phase difference), 
and controls the low-frequency modulation drive circuit, the high-frequency inverter drive circuit (Paragraph 33; DSC control sends signals which pass through the high-frequency driving module 106 which are capable of driving IGBT power devices). 
the high-frequency inverter drive circuit (high-frequency driving module 106) is used to convert the PWM control signal generated by the DSC controller into a drive signal required by a power 30switching transistor IGBT (TR and TR2 show two inverter bridge arms in which the IGBT units are included) in the IGBT high-frequency inverter circuit (Paragraph 33; DSC control sends signals which pass through the high-frequency driving modules 106 which are capable of driving IGBT power devices); 
the over-current detection circuit (Paragraph 34; current and voltage of the load detected by the current and voltage sampling detection and feedback module 107 are compared with given parameters)
the current feedback circuit (current and voltage sampling detection and feedback module 107) is used to implement closed-loop adjustment of the output current of the power source (Paragraph 14; current feedback is detected and is sent to the controller to change the duty cycle); 
10the human-machine interaction system (human-machine dialogue module 108) is used to implement a dialog between a human and the power source (Paragraph 31; human-machine dialogue module 108 includes the processing and display circuit for the given signal and output signal); 
the over-voltage detection circuit is used to detect whether the 380V 15three-phase alternating-current voltage input by the power source is too high (Paragraph 37; the overvoltage and undervoltage protection detection module 109 detects the three-phase power supply); 
As the name indicates, it would be used to detect whether the three-phase power supply’s voltage is too high or low.
the under-voltage detection circuit is used to detect whether the 380V three-phase alternating-current voltage input by the power source is too low (Paragraph 37; the overvoltage and undervoltage protection detection module 109 detects the three-phase power supply); 
As the name indicates, it would be used to detect whether the three-phase power supply’s voltage is too high or low.
and the CAN communication interface circuit is used to communicate with other systems to achieve digitized collaboration (Paragraph 31; network management extension module 112 includes application circuit such as CAN).
The network management module would network other modules and systems.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Zhenmin and have the control circuit power source control circuit include said components. This would be done to achieve excellent consistency, reliability, and dynamic response ability for the power source (Zhenmin Paragraph 10)
Hughes modified with Zhenmin fails to teach:
the main-arc power source control circuit comprises a 20DSC controller
a low-frequency modulation drive circuit, 
an arc stabilization circuit drive circuit
wherein 25the DSC controller controls the low-frequency modulation drive circuit and the arc stabilization circuit drive circuit respectively
the over-current detection circuit is used to prevent the current passing through 19the power switching transistor IGBT from being excessive;
the low-frequency modulation drive circuit is used to convert the PWM control 5signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the IGBT low-frequency modulation circuit; 
the arc stabilization circuit drive circuit is used to convert the PWM control signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the high-voltage are stabilization circuit;  
the overheat detection circuit is used to prevent the temperatures of the power switching transistor IGBTs from becoming too high
	ROSS teaches of a comparison between microcontrollers, DSPs and DSCs.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Sun and substituted the ARM microcontroller with a DSC controller. This would be done as DSCs incorporate positive features of both DSPs and MCUs as evidenced by ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/).
	Hughes modified with Sun fails to teach:
a low-frequency modulation drive circuit, 
an arc stabilization circuit drive circuit
wherein 25the DSC controller controls the low-frequency modulation drive circuit and the arc stabilization circuit drive circuit respectively
the over-current detection circuit is used to prevent the current passing through 19the power switching transistor IGBT from being excessive;
the low-frequency modulation drive circuit is used to convert the PWM control 5signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the IGBT low-frequency modulation circuit; 
the arc stabilization circuit drive circuit is used to convert the PWM control signal generated by the DSC controller into a drive signal required by a power switching transistor IGBT in the high-voltage are stabilization circuit;  
the overheat detection circuit is used to prevent the temperatures of the power switching transistor IGBTs from becoming too high
Karino teaches an arc welder with control of arcing recovery, wherein:
a low-frequency modulation drive circuit (Column 4 Lines 4-23; inverter control device 14 drives low frequency a.c. converter device 9), 
an arc stabilization circuit drive circuit (Column 4 Lines 42-62; conduction control device 29 provides a control signal based on drive signal of inverter control device 14)
See 112b rejection above on “the IGBT low-frequency modulation circuit” and “the high-voltage are stabilization circuit”.
It is well known in the art that control signals for arc stabilization circuits are provided by a pulse width modulator as evidenced by Eldridge (US 20050284849 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Karino and to have the inverter control device convert PWM signals from the DSC into drive signals to control the IGBTs of the low frequency modulation circuit and the arc stabilization circuit. This would be done provide a control method for improving the arcing recovery power while reducing power loss (Karino Column 2 Line 65 – Column 3 Line 2).
Hughes modified with Karino fails to teach:
the over-current detection circuit is used to prevent the current passing through 19the power switching transistor IGBT from being excessive;
the overheat detection circuit is used to prevent the temperatures of the power switching transistor IGBTs from becoming too high
	BIN teaches an arc welding power supply, wherein:
the overheat detection circuit is used to prevent the temperatures of the power switching transistor IGBTs from becoming too high (Paragraph 40; temperature detection module sends an interrupt signal to close the inverter module if the IGBT is overheated)
 the over-current detection circuit (overcurrent detection module 111) is used to prevent the current passing through 19the power switching transistor IGBT from being excessive (Paragraph 98; if an overcurrent phenomenon occurs, the controller 108 sends an interrupt signal to turn off the switch inverter module)
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with BIN and to have the detection modules interrupt the inverter module if the IGBT is overheated of if there is an overcurrent. This would be done to protect the circuit from damage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), LIU (CN 103506762 A), Kano (JP H0691378 A), Zhenmin (CN 201102120 Y), ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/), Karino (US 5343017 A), and BIN (CN 101862881 A) and in further view of CHEN (CN 204168305 U).
Regarding claim 5, Hughes as modified teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 4.
Hughes as modified fails to teach:
the DSC controller comprises a DSC microcontroller, a power source power supply module, an external clock circuit, a reset circuit, and a JTAG debug and download circuit.
CHEN teaches a DSP digital chaotic circuit, wherein:
the DSP controller comprises a DSP microcontroller (Figure 1; DSP), a power source power supply module (power supply circuit), an external clock circuit (clock circuit), a reset circuit (reset protection circuit), and a JTAG debug and download circuit (Paragraph 7; JTAG download interface).
It would have further have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Chen and used the circuit as the internal components of a DSC controller. This would be done to avoid the issues associated with analog circuits by using a digital device to realize chaotic system and generate chaotic signals based on discretization and digital processing technology (Chen Paragraph 4).
	It would have further have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Ross and substituted the DSP microcontroller with a DSC microcontroller. This would be done as DSCs incorporate positive features of both DSPs and MCUs as evidenced by ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), LIU (CN 103506762 A), and Kano (JP H0691378 A), in further view of OHASHI (US 20090084768 A1).
Regarding claim 6, Hughes as modified teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 2.
KANO further teaches:
The pilot-arc power source main circuit (Figure 3) comprises an input rectification and filtering module (rectifying circuit 2), an inverter circuit (inverter circuit 3), an intermediate-frequency transformer (transformer 4), and a fast rectification and filtering module (rectifier 5 and smoothing reactor 6), 
30wherein the input rectification and filtering module (rectifying circuit 2) is used to convert 380V three-phase alternating current into smooth direct current; 
It is well known in the art that 380V three-phase alternating current is a standard current to be converted by an input rectifier from a.c. to d.c. current as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
the inverter 20circuit (inverter circuit 3) is used to invert the rectified direct current into high-frequency alternating current (Paragraph 9; inverter circuit is used to convert the output of rectifier circuit 2 into high frequency AC); 
the intermediate-frequency transformer (transformer 4) is used for energy conversion (Paragraph 9; transformer 4 converts the output of inverter circuit 3), so as to obtain high-current and low-voltage alternating current; 
It is well known in the art that transformers are used for energy conversion and are capable of providing high-current and low-voltage alternating current required during additive manufacturing as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
and the fast rectification and filtering module (rectifier circuit 5 and smoothing reactor 6) is used to convert the alternating current, which has passed 5through the intermediate-frequency transformer (Paragraph 9; the rectifying unit is composed of a rectifying circuit 5 that rectifies the output of the transformer 4 and a smoothing reactor 6that smoothes the output of the rectifying circuit 5), into large-current and low-voltage direct current.
It is well known in the art that filtering modules are capable of converting alternating current into large-current and low-voltage direct current as evidenced by Paragraph 37 of ZHENMIN (CN 201102120 Y).
Same motivation as claim 2.
Hughes as modified fails to teach:
a MOSFET inverter circuit
OHASHI (US 20090084768 A1) teaches a plasma arc power supply, wherein:
a high-frequency inverter circuit, which is formed by a semiconductor switching unit such as a MOSFET, converts a DC into a high-frequency AC (Paragraph 5)
It would have further have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Oshashi and to use a MOSFET in the inverter circuit. This would be done as MOSFETs have improved switching speeds and better power dissipation when compared to other options such as IGBTs as evidenced by Jeffrey Bausch (MOSFET vs. IGBT, 2011, Electronic Products, https://www.electronicproducts.com/mosfet-vs-igbt/).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), and LIU (CN 103506762 A) and in further view of XIANGMIAO (CN 101712092 A) and ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/).
Regarding claim 7, Hughes as modified teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 1, wherein:
the wire feeding machine comprises a fixed bracket (Paragraph 2; a filler wire guiding mechanism 18 [bracket] directs filler wire 20 to be added to the domain of the high temperature plasma arc 12)
Hughes as modified fails to teach:
the wire feeding machine comprises a wire feeding 10control system, a high-frequency AC/DC inverter, a wire feeding drive circuit, a wire feeding motor, pinch rollers, and a fixed bracket, wherein the wire feeding control system comprises a DSC controller, an optocoupler isolation module, a voltage sampling module, a transformer filtering module, a power supply module, a fault detection module and a CAN driver.
XIANGMIAO teaches a high-efficiency welding machine, wherein:
wire feeding machine (MIG efficient soldering machine) comprises a wire feeding 10control system (digital control system 200), a high-frequency AC/DC inverter (high-frequency inverter module), a wire feeding drive circuit (wire feeding driving circuit 209), and a wire feeding motor (driving wire feeding motor 400), wherein the wire feeding control system comprises a controller (MCU minimum system 201), an optocoupler isolation module (optocoupler device U19), a voltage sampling module (Paragraph 23; abnormal state detection circuit 205 contains an overvoltage and undervoltage detection circuit), a transformer filtering module (rectification and filtering module 101), a power supply module (power supply module 207), a fault detection module (abnormal state detection circuit 205 sends information to MCU minimum system 201 and the MCU minimum system displays relevant fault information) and a CAN driver (CAN bus interface circuit 206).
It would have further have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with XIANGMIAO and used the circuit as part of the wire feeding machine. This would be done to improve the process control performance of the wire feeding machine (Paragraph 6) and to provide a mechanism as to control the wire feed speed of the wire feeder (Paragraph 51).
Hughes modified with XIANGMAO fails to teach:
the wire feeding machine comprises pinch rollers and a fixed bracket
and wherein the wire feeding control system comprises a DSC controller
ROSS teaches of a comparison between microcontrollers, DSPs and DSCs.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Sun and substituted the MCU minimum system with a DSC controller. This would be done as DSCs incorporate positive features of both DSPs and MCUs as evidenced by ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/).
Hughes modified with Ross fails to teach:
the wire feeding machine comprises pinch rollers and a fixed bracket
Dong teaches a plasma automatic welder, wherein:
the wire feeding machine (Figure 1) comprises pinch rollers (Paragraph 23; wire feeding motor 16 drives the wire feeding roller wheel to rotate) and a fixed bracket (Paragraph 23; wire feeding support plate 18 is equipped with a wire feeding bracket 4)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Sun and included the pinch rollers and fixed bracket in the wire feeding machine. This would have been done to facilitate the pulling of the welding wire (Dong Paragraph 23).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1) in view of STEMPFER (US 20160318130 A1), GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), ZHOU (CN 106011842 A), SALSICH (US 20090008370 A1), LIU (CN 103506762 A), XIANGMIAO (CN 101712092 A), and ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/), and in further view of Koprivnak (US 9114471 B2) and Wang (CN 202388102 U).
Regarding claim 8, Hughes as modified teaches the reverse polarity plasma arc robot additive manufacturing system according to claim 7.
XIANGMIAO further teaches:
wherein the wire feeding drive circuit comprises a motor load (Paragraph 44; wire feeding drive circuit 209 drives the motor of wire feeder 400).
Same motivation as claim 7.
Fails to teach:
a high-frequency half-bridge chopper circuit, two diodes, a relay switch, an optocoupler, and a motor load.
Koprivnak teaches a system and method for providing low current regulation for arc welding processes, comprising:
a high-frequency half-bridge chopper circuit (Column 2 Lines 17-24 and Column 9 Lines 50-56; power conversion circuit 110 is based with a half bridge chopper-based circuit topology) and two diodes (Figure 2; a plurality of diodes can be seen)
a wire feeder 5 may be connected to the welding power source 100 via a welding output cable (Column 5 Lines 29-50)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Koprivnak and to use the half-bridge chopper circuits with the diodes as part of the wire feeding drive circuit. This would be done to provide an output power to power the motor load and drive the wire feeder. 
Fails to teach:
a relay switch and an optocoupler
Wang teaches a welding wire position automatic stop circuit, comprising:
a relay switch (wire feeding relay 1) and an optocoupler (Paragraph 9; wire feeding switching circuit comprises an optocoupler)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Wang and to include a relay switch and an optocoupler in the wire feed circuit. This would be done to prevent excessive pre-feeding which affects work performance (Paragraph 4).
	

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1), in view of GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), and Zhenmin (CN 201102120 Y).
Regarding claim 9, Hughes teaches a method for implementing a reverse polarity plasma arc robot additive manufacturing system (arc welding torch assembly 10), comprising the following steps: 
S1. selecting, by an industrial computer (computer 204) according to the characteristics of a wire therefor (Paragraph 85; control algorithms for the filler wire guides ensure that the filler wires are added to the weld puddle in the correct proportions to create the desired alloy blend), a corresponding additive manufacturing mode and a 25basic process parameter supporting same (Paragraph 94; computer 204 can provide a signal based on the algorithm to the plasma arc welding torch assembly 130 to add each of the filler wires at a rate that will deposit the filler wire and change that rate based on an algorithm)
Paragraph 92 teaches that the plasma arc welding torch assembly is used in additive manufacturing applications.
a wire feeding machine (filler wire guiding mechanism 18) for conducting an additive manufacturing work (Paragraph 2; filler wire guiding mechanism 18 directs filler wire 20 to be added to the domain of the high temperature plasma arc 12 to produce a reinforced weld bead 22 on a surface of the parent metal); 
Paragraphs 15 specifies that the filler wire is used by the plasma arc welding to additively manufacture an object.
and S4. feeding the wire stably by the wire feeding machine according to process 5requirements pre-set by the industrial computer (Paragraph 94; computer 204 can provide a signal based on the algorithm to the plasma arc welding torch assembly 130 to add each of the filler wires at a rate that will deposit the filler wire and change that rate based on an algorithm), and melting the wire by a plasma arc jet (Paragraph 2; a filler wire guide mechanism 18 directs filer wire 20 to be added to the domain of the high temperature plasma arc 12) generated by the plasma welding gun (Paragraph 2; a plasma arc 12 is generated between a plasma arc welding torch 14 and a parent metal 16), and stacking and shaping the wire following the corresponding path (Paragraph 204; a computer 204 moves the plasma arc welding torch assembly 130 or the table 202 based on an algorithm to create the object 214).
an additive manufacturing power source 30 (Paragraph 6)
Hughes fails to teach:
S1. selecting, by an industrial computer according to the characteristics of a workpiece, a corresponding additive manufacturing mode and a 25basic process parameter supporting same 
and detecting, by a machine visual system, information of the workpiece to be additively manufactured and the position thereof, and feeding the information into the industrial computer and plan an additive path to coordinate the movements of an industrial robot and an auxiliary tooling fixture to corresponding workstations;  
30S2. activating a refrigerating device and a gas device to prepare for the work of a plasma welding gun and an additive manufacturing power source;  
S3. switching on a three-phase power source to supply power to the additive manufacturing power source
Gao teaches an intelligent processing machine used for 3D printing and welding, wherein:
S1. selecting, by a controller (control device 10) according to the characteristics of a workpiece and a wire therefor (Paragraph 41; CCD detector scans the workpiece and inputs the detection signal to the control device 10), a corresponding additive manufacturing mode and a 25basic process parameter supporting same (Paragraph 34; CCD is connected to the control device 10 and is used to scan the workpiece and generate a processing track and the control device 10 determines the movement of the welding platform based on data from the CCD)
and detecting, by a machine visual system (CCD detector of utility model 13), information of the workpiece to be additively manufactured and the position thereof, (Paragraph 34; CCD detector is connected with the control device 10 for scanning the workpiece) and feeding the information into the industrial computer (Paragraph 41; detection signal from the CCD detector is sent to the control device 10) 
and plan an additive path (Paragraph 34; CCD is connected to the control device 10 and is used to scan the workpiece and generate a processing track) 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Gao and included a visual system that is used to detect information about the workpiece and monitor the workpiece during additive manufacturing. This would have been done to save manpower and material resources by providing an intelligent processing machine (Gao Paragraphs 7-9).
Hughes modified with Gao fails to teach:
to coordinate the movements of an industrial robot and an auxiliary tooling fixture to corresponding workstations;  
30S2. activating a refrigerating device and a gas device to prepare for the work of a plasma welding gun and an additive manufacturing power source;  
S3. switching on a three-phase power source to supply power to the additive manufacturing power source
Swaminathan teaches a robot used to manipulate the relative positioning of a workpiece and a plasma source during processing, wherein:
to coordinate the movements of an industrial robot (Paragraph 60; movable robots 256, 258, and 260 control the position of plasma heads 208, 214, and 220) and an auxiliary tooling fixture to corresponding workstations (Paragraph 40; workpiece robot 206 can receive, hold, and manipulate the workpiece 202);  
30S2. activating a gas device (gas source 236 of plasma delivery system 214) to prepare for the work of a plasma welding gun (Paragraph 44-45; gas source 236 delivers a variety of gases including ionized gas and inert gas such as argon which is known in the art used as shielding gas);
It is well known in the art that argon is used as shielding gas as evidenced by Reid (The Fundamentals of Plasma Welding, 2009, Canadian Metalworking).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Swaminathan and coordinated the movements of a robot and an auxiliary tooling fixture to a corresponding workstation. This would have been done to facilitate the creation of additional geometric features of higher resolution than the geometric features produced as part of the 3D printing process (Swaminathan Paragraph 8).
It would have further been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Swaminathan and used the gas device to provide an ionized gas and a shielding gas to the plasma welding gun. This would be done to protect the weld puddle from the atmosphere and ensures it does not oxidize as evidenced by Reid (The Fundamentals of Plasma Welding, 2009, Canadian Metalworking).
Hughes modified with Swaminathan fails to teach:
30S2. activating a refrigerating device to prepare for the work of a power source;  
S3. switching on a three-phase power source to supply power to the additive manufacturing power source
Kamath teaches a plasma torch power circuit and cooling system, wherein:
30S2. activating a refrigerating device (cooling system 200) to prepare for the work of a power source (Paragraph 29; the cooling system cycles cooling fluid to several components of the plasma cutting system including the electronic components of the power supply and the torch);  
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Kamath and used a cooling system including a cold plate to providing cooling to the power supply and the plasma welding gun. This would be done to improve the power performance (Paragraph 6).
Hughes modified with Kamath fails to teach:
S3. switching on a three-phase power source to supply power to the additive manufacturing power source
Zhenmin teaches a welding power source, wherein:
a three-phase AC input power supply supplies current to the power source (Paragraph 12)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Kamath and used a three-phase power source to supply power to the additive manufacturing power source. This would be done as three-phase power typically has higher load capabilities and greater conductor efficiency than single phase power as evidenced by Aegis Power Systems (What's the Difference Between Single Phase and Three Phase AC-DC Power Supplies, 2015).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20180050414 A1), in view of GAO (CN 205684901 U), Swaminathan (US 20160368077 A1), Kamath (US 20140110380 A1), and Zhenmin (CN 201102120 Y) and in further view of Kano (JP H0691378 A), Chen (CN1745952A), and SONODA (JP H08281444 A).
Regarding claim 10, Hughes as modified teaches the method for implementing a reverse polarity plasma arc robot additive 10manufacturing system according to claim 9, wherein:
the wire feeding speed is constant or is a variable speed or changes in a pulsating manner (Paragraph 74; the feeding motion of the filler wire can be pulsed to change the grain structure or morphology of the weld puddle 76).
See claim interpretation above for “or”.
Hughes fails to teach:
a pilot-arc power source of the additive manufacturing power source works first, a high-frequency and high-voltage arc ignition circuit is used to generate a high-frequency and high-voltage signal to break down an air gap between a 15tungsten electrode and a nozzle of the plasma welding gun to establish and sustain an arc with a very small current; after the ignition of the are is successful, a DSC controller of the pilot-arc power source sends a pilot-arc success signal to a DSC controller of a main-arc power source, and the main-arc power source is activated to generate a transfer arc between the workpiece and the tungsten electrode; after the 20transfer arc is successful, the additive manufacturing system can turn off a pilot arc according to the requirements of materials and processes, so as to perform the additive manufacturing process in the case of the transfer arc; and the pilot arc can also continue to work, so as to form a mixed arc of the pilot arc and the transfer arc for additive manufacturing, 25wherein, in order to finely control the amount of heat input and the amount of molten metal, an output waveform of the main-arc power source includes reverse polarity, variable polarity, and pulse; 
Kano teaches a power unit for a plasma machine, wherein:
a pilot-arc power source of the additive manufacturing power source works first (Paragraph 8; a pilot arc is generated by applying a high frequency high voltage between the main electrode and the nozzle electrode by the high frequency generation circuit), 
Paragraph 8 explains that the plasma arc is only created after pilot arc is already occurring.
a high-frequency and high-voltage arc ignition circuit (high frequency generation circuit 30) is used to generate a high-frequency and high-voltage signal to break down an air gap between a 15tungsten electrode and a nozzle of the plasma welding gun to establish and sustain an arc with a very small current (Paragraph 12; pilot arc is generated by turning on the high frequency generation circuit);
Furthermore, the starting method including creating a spark by way of by way of a high frequency, high voltage starting circuit is known in the art as evidenced by Column 6 Lines 8-13 of Norris (US 6369350 B1).
the main-arc power source is activated to generate a transfer arc between the workpiece and the tungsten electrode (Paragraph 8; if the main electrode is brought closer to the workpiece while the pilot arc is occurring, the other plasma arc power source applies a no-load voltage between the main electrode and the workpiece to generate a plasma arc); 
after the 20transfer arc is successful, the additive manufacturing system can turn off a pilot arc according to the requirements of materials and processes, so as to perform the additive manufacturing process in the case of the transfer arc (Paragraph 8; interrupting the pilot arc current after the plasma arc is generated by a switch, it is possible to prevent unnecessary loss due to the pilot arc after the plasma arc is generated); 
and the pilot arc can also continue to work, so as to form a mixed arc of the pilot arc and the transfer arc for additive manufacturing (Paragraph 8; the plasma arc power supplies can also operate in parallel), 
See 112b rejection above on “can turn off a pilot arc” and “can also continue to work”.
each of the plasma arc power supply and the pilot arc power supply contains a respective control circuit which controls each power supply’s respective inverters (Paragraph 9)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Kano and used the power source as detailed as the power source for the plasma arc additive manufacturing system. This would be done as this is an apparatus for powering the plasma torch while preventing excessive current and damaging the main electrode (Kano Paragraph 14).
Hughes as modified fails to teach:
after the ignition of the arc is successful, a DSC controller of the pilot-arc power source sends a pilot-arc success signal to a DSC controller of a main-arc power source
25wherein, in order to finely control the amount of heat input and the amount of molten metal, an output waveform of the main-arc power source includes reverse polarity, variable polarity, and pulse; 
CHEN teaches adaptive variable polarity plasma arc welding power supply, wherein:
25in order to finely control the amount of heat input and the amount of molten metal, an output waveform of the main-arc power source includes reverse polarity (Paragraph 6; variable polarity plasma arc), variable polarity (reverse polarity), and pulse (positive polarity).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Chen and had the output waveform include reverse polarity and pulse to achieve variable polarity. This would be done as variable arc welding method has characteristics of energy concentration, large arc stiffness, large penetration depth and small deformation after welding (Chen Paragraph 4).
Hughes modified with Chen fails to teach:
after the ignition of the arc is successful, a DSC controller of the pilot-arc power source sends a pilot-arc success signal to a DSC controller of a main-arc power source 
SONODA teaches a plasma arc welding apparatus, wherein:
	current detection circuit 56 detects the occurrence of the pilot plasma arc and turns on an LED to notify the operator that the pilot plasma arc has occurred (Paragraph 19)
	the main plasma arc start switch is to be pressed after said LED is turned on (Paragraph 20)
	 The MPEP teaches that automating a manual activity which accomplishes the same result is not sufficient to distinguish over prior art.
Thus, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with SONODA and to have the main plasma arc to be automatically turned on by its control circuit after receiving a signal from the current detection circuit. This would be done so that the system automatically knows when to start the transfer arc.
ROSS teaches of a comparison between microcontrollers, DSPs and DSCs.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Hughes with Ross and substituted each control circuit with a DSC controller. This would be done as DSCs incorporate positive features of both DSPs and MCUs as evidenced by ROSS BANNATYNE (The evolution of the digital signal controller, 2001, Electronic Products, https://www.electronicproducts.com/the-evolution-of-the-digital-signal-controller/).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763